
 


AGREEMENT


CME Czech Republic B.V. (“CME”) and the Czech Republic (the “parties”) agree as
follows:


RECITALS:


1.   CME has brought an arbitration claim (the “Claim”) against the Czech
Republic under the Bilateral Investment Treaty between the Kingdom of the
Netherlands and the Czech Republic Arbitration of the Claim has resulted in the
issuance of a Partial Award dated September 13, 2001 (the “Partial Award”) and a
Final Award dated March 14, 2003 (the “Final Award”). The total amount of
principal, interest and costs awarded to CME under the Partial Award and Final
Award amounted to U.S. $353,395,390 as of March 14, 2003. Interest obligations
have accrued and will accrue at the rate of 10% per annum (the “Award Interest
Rate”) on U.S. $270,821,750, or $74,197.74 per day, from March 15, 2003 until
the date of payment.


2.   The Czech Republic has brought a proceeding in the Svea Court of Appeal in
Stockholm seeking to set aside or annul the Partial Award (the “Svea Court
Challenge”).


3.   The parties have agreed, without prejudice to their respective rights and
expectations in respect of the Svea Court Challenge, that CME, in return for the
assurance of immediate payment of the amount owed upon the issuance of a Svea
Court Decision in its favor, will limit certain interest costs to the Czech
Republic and not pursue enforcement of the Final Award and the obligation to pay
interest in respect thereof



 
     

--------------------------------------------------------------------------------

 



pending the outcome of the Svea Court Challenge, pursuant to the terms fully
elaborated in this Agreement.


AGREEMENT:


1.   On or before April 28, 2003 (the “Funding Date”), the Czech Republic will
cause to be deposited by the Ministry of Finance of the Czech Republic into an
interest-bearing escrow account in United States dollars the sum of
$353,395,390, plus a sum equal to U.S. $74,197.74 multiplied by the number of
days between March 15, 2003 (inclusive of Match 15, 2003) and the Funding Date
(the “Deposited Amount”). This escrow account shall be in Deutsche Bank,
Stockholm Branch (the “Escrow Bank”). The parties will enter into an escrow
agreement respecting the Deposited Amount that is substantially in the form set
forth in Exhibit A to this Agreement to be agreed by the Escrow Bank. The
parties agree that the Escrow Bank will hold the Deposited Amount and all
interest earned thereon during the period that these funds continue to be he1d
in escrow.


2.   Upon execution of this Agreement, CME will forbear from pursuing any
processes to enforce the Final Award or from taking any measure creating a
security or other interest for the satisfaction of the Final Award, anywhere in
the world, which forbearance will continue without limitation unless the Final
Payment (as defined below) is not paid after the due date referred to under
paragraph 4(a) below. CME shall indicate its non-opposition to the Czech
Republic’s pending request to the Svea Court of Appeal for an order enjoining
CME from seeking to enforce the Final Award pending the issuance of the Decision
by the Svea Court of Appeal in the Svea Court Challenge (the



 
 

 2

 

--------------------------------------------------------------------------------

 



“Svea Court Decision”), provided , however , that any such order or injunction
shall expire by its terms and have no further force or effect immediately upon
the issuance of the Svea Court Decision. From the Funding Date until the date of
the Svea Court Decision (the “Decision Date”), the Czech Republic shall be
relieved of the accrual of interest obligations under the Final Award at the
Award Interest Rate. Instead, interest shall accrue on the Deposited Amount at
the rate or the rates (the “Escrow Rate”) from time to time applied by the
Escrow Bank.


3.   The Czech Republic shall retain all rights that it currently possesses to
initiate or pursue a challenge proceeding in the Swedish courts seeking to set
aside or annul the Final Award, and CME shall retain all rights it currently
possesses to oppose any such proceeding, provided , however , that the Czech
Republic’s challenge to the Final Award shall be limited to a challenge to the
effect that the Final Award must be set aside or annulled if the Partial Award
is set aside or annulled, and provided further that if the Svea Court Decision
is in CME’s favor and is not appealed by the Czech Republic or any such appeal
is denied by the Swedish Supreme Court, the Czech Republic will withdraw any
challenge proceeding against the Final Award that it has instituted, and will
thereafter be deemed to have surrendered and waived absolutely and without
qualification any right to initiate, restore or prosecute any such proceeding or
other challenge of any kind to the Final Award. If a Svea Court Decision in
CME’s favor is appealed, the parties shall jointly apply to the Court to hold
the Czech Republic’s challenge to the Final Award in abeyance, pending
resolution of that appeal.



21515103v1


 

 3

 

--------------------------------------------------------------------------------

 



4.   In the event of issuance of a Svea Court Decision in CME’s favor, in the
form of a denial of the Czech Republic’s application to annul or set aside the
Partial Award:


a.   Swedish counsel for CME shall promptly deliver to Swedish counsel for the
Czech Republic an executed notice to the Escrow Bank to release the funds on
deposit, which Swedish counsel for the Czech Republic shall execute and deliver
back to Swedish counsel for CME within one business day. The Escrow Bank shall,
within two banking days of the Escrow Bank’s receipt of such notice jointly
signed on behalf of their respective clients by the Swedish counsel for CME and
the Czech Republic (“Escrow Release Notice”) of such a Svea Court Decision in
CME’s favor, pay the Deposited Amount plus all interest that has accrued at the
Escrow Rate on the Deposited Amount (the “Final Payment”) to CME, by wire
transfer or similarly immediately available funds, at CME’s election. If for any
reason Swedish counsel for the Czech Republic does not sign and return the
Escrow Release Notice within one business day of its delivery by CME’s Swedish
counsel, CME shall be entitled to treat that non-execution or non-return as
establishing a Dispute within the meaning of Paragraph 7.


b.   If the Svea Court Decision denies leave to appeal to the Supreme Court of
Sweden, the conveyance of the Final Payment as provided in paragraph 4(a) will
constitute the full and final settlement of all disputes between the parties to
this Agreement in relation to the Claim. The Czech Republic will cease to hold
or claim any rights whatsoever to the funds conveyed in the Final Payment or any
rights respecting



 
 

 4

 

--------------------------------------------------------------------------------

 



payment or distribution of those funds, and upon CME’s receipt of this payment
the Claim and any cause of action by either CME or the Czech Republic with
respect to the Claim will terminate and be considered fully resolved.


c.   If the Svea Court Decision grants leave to appeal by the Czech Republic to
the Supreme Court of Sweden, the Final Payment will be made as provided in
paragraph 4(a), but in the event that the Supreme Court of Sweden later orders
annulment or setting aside of the Partial Award, CME will return all funds paid
to CME in the Final Payment or such other amount as the Swedish Supreme Court or
other court of competent jurisdiction may order, and the Czech Republic will be
free to take whatever steps it chooses to recover the amount due. This
contingent and unsecured right of recovery shall not operate as a lien on CME or
provide the Czech Republic with any rights to constrain any of CME’s activities
during the pendency of any such appeal to the Swedish Supreme Court. An ultimate
Supreme Court Decision in CME’s favor in any such appeal by the Czech Republic
shall operate as a permanent and complete termination of all claims of either
CME or the Czech Republic with respect to the Claim and a resolution of the
Claim in CME’s favor.


d.   Any obligation for one party to pay attorneys fees or other costs or
expenses imposed by any ruling of the Svea Court or the Supreme Court shall be
separate from and in addition to the payment obligations set forth in this
paragraph, and shall not be affected by any provision of this paragraph.


5.   In the event of issuance of a Svea Court Decision in favor of the Czech
Republic, in the form of an annulment or setting aside of the Partial Award:



 
 

 5

 

--------------------------------------------------------------------------------

 



a.   The Escrow Bank shall, forthwith on receipt of an Escrow Release Notice of
such a Svea Court Decision in the Czech Republic’s favor, bold the Deposited
Amount and all interest earned thereon to the exclusive instructions of the
Czech Republic. If Swedish counsel for CME does not sign and return the Escrow
Release Notice within one business day of its delivery by the Czech Republic’s
Swedish counsel, the Czech Republic shall be entitled to treat this
non-execution as establishing a Dispute within the meaning of paragraph 7.


b.   If there are further proceedings after such a ruling, in the form of
further arbitral proceedings, a CME appeal of the Svea Court Decision to the
Supreme Court of Sweden or otherwise, CME’s agreement to accrual of interest at
the Escrow Rate rather than the Award Interest Rate shall not extend beyond the
period between the Funding Date and the Decision Date. If CME ultimately
prevails in such further proceedings, CME shall receive interest at the Award
Interest Rate (or such other rate as may be determined by such further
proceedings) for all periods between the Decision Date and CME’s receipt of the
funds determined to be owed to it.


c.   Any obligations for one party to pay attorneys fees or other costs or
expenses imposed by any ruling of the Svea Court, the Supreme Court or any other
court or tribunal shall not be affected by, and shall continue to apply
notwithstanding any other provision of, this paragraph


6.   Between the date of this Agreement and the date of the Final Payment, the
Czech Republic may present CME with proposals to substitute forms of non-cash
consideration for all or part of the amount to be paid to CME in the event that
the Svea



 
 

 6

 

--------------------------------------------------------------------------------

 



Court Decision is in CME’s favor, and CME will consider any such proposals,
provided , however , that CME shall be under no obligation to accept any such
proposal and shall retain unlimited discretion as to whether to do so.


7.   If a dispute arises because of non-execution by either party’s Swedish
counsel of an Escrow Release Notice presented to it by the other party’s Swedish
counsel as provided in paragraphs 4(a) and 5(a), or because of any other
asserted breach of this Agreement or disagreement between the parties respecting
interpretation or application of this Agreement (a “Dispute”), the parties agree
to resolve the Dispute as follows:


a.   The parties mutually designate Professor Jan Ramberg as the sole arbitrator
to resolve any Dispute. If Professor Ramberg is unwilling to serve, the parties
shall attempt for three business days to agree on a leading Swedish lawyer to
serve as arbitrator, and if they are unable to agree within this time frame,
either party may ask the Stockholm Chamber of Commerce to select a single
arbitrator.


b.   Either party may refer a Dispute to the arbitrator for resolution by
sending notice of the dispute to the arbitrator with a copy to the other party’s
Swedish counsel. It is the parties’ mutual intention that any Dispute be decided
as expeditiously as practicable, preferably within one week. The arbitrator
shall decide the Dispute based on a single written submission from each party
(not including the notice of the Dispute), and shall conduct a hearing (which
may be telephonic) only if the arbitrator considers such a hearing necessary in
the arbitrator’s sole discretion.



 
 

 7

 

--------------------------------------------------------------------------------

 



c.   All reasonable fees of the arbitrator, other costs or expenses and
attorneys’ fees associated with the arbitration and resolution of any Dispute
will be paid by the losing party


d.   If the arbitrator determines in resolving a Dispute that the Czech Republic
owes the Final Payment, the Czech Republic shall pay the final payment within
one business day. If the deposited amount has been previously conveyed to the
Escrow Bank, the Czech Republic shall execute the Escrow Release Notice.


e.   The arbitrator’s decision respecting a Dispute will be final and binding.
If the non-prevailing party fails to execute an Escrow Release Notice to
effectuate the arbitration’s decision, the arbitrator shall be empowered to
execute and at the request of the prevailing party shall execute such notice in
the name of the non-prevailing party. The Escrow Bank shall be instructed to
accept the arbitrator’s signature as the signature of a party, and the
arbitrator shall be held harmless from any claim based on the arbitrator’s
execution of an Escrow Release Notice to effectuate the arbitrator’s decision.


8.   If for any reason a Svea Court Decision is issued before funds
corresponding with the Deposited Amount have been conveyed to the Escrow Bank,
all other provisions of this Agreement shall remain in full force, except that
(a) if the Decision is in CME’s favor, within 24 hours of the issuance of such
Decision (or on April 28 if such Decision is rendered before April 27), the
Czech Republic shall be required to convey to CME funds corresponding in amount
to the Deposited Amount plus interest accrued at the Award Interest Rate to the
date of payment, or (b) if the Decision



 
 

 8

 

--------------------------------------------------------------------------------

 



is in the Czech Republic’s favor, the Czech Republic shall have no obligation to
pay the disputed amount or otherwise under this Agreement, except as may be
provided by paragraph 5(b). If the Czech Republic fails to pay funds owed
pursuant to this paragraph within this time frame, the parties agree that the
amount owed to CME by the Czech Republic will be increased by U.S. $20 million
to compensate CME for the Czech Republic’s non-performance of this Agreement,
unless delay in payment shall be caused by CME.


9.   If for any reason the Final Payment has not been paid before 1 January
2004, the Escrow Bank shall hold the Deposited Amount and all interest earned
thereon to the exclusive instructions of the Czech Republic, unless there is an
unresolved Dispute respecting treatment of these funds


10.   CME enters into this Agreement for itself and for Central European Media
Enterprises Ltd (Bermuda) and all its corporate affiliates (including CNTS) and
for Mr. Ronald Lauder and has been duly authorized by them to bind them to the
terms of this Agreement.


11.   This Agreement and any arbitration of a Dispute under this Agreement shall
be governed by the laws of Sweden.


12.   This Agreement may be executed in English and Czech versions. In case of a
Dispute, the English-language version shall govern.



 
 

 9

 

--------------------------------------------------------------------------------

 





13.   Each of the signatories to the Agreement represents that he has the
authority to bind the entity on behalf of which he is signing.
 

  Dated: March 31, 2003                
/s/ Frederic T. Klinkhammer
/s/Bohuslav Sobotka

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









Frederic T. Klinkhammer
Bohuslav Sobotka
Managing Director
Minister of Finance
CME Czech Republic B.V.
The Czech Republic




 

 10

 

--------------------------------------------------------------------------------

ANNEX A



ESCROW AGREEMENT


This Escrow Agreement (the “Escrow Agreement”) is made on [            ] 2003


BETWEEN:


1.         The Czech Republic (“CR”);


2.         CME Czech Republic B.V. , a company duly incorporated and organized
under the laws of the Netherlands, having its principal office at Birkstraat 89,
3768HD Soest, 3800 BL Amersfoort, the Netherlands (“CME”); and


3.         Deutsche Bank GmbH , a bank duly incorporated and organized under the
laws of Germany, acting through its Branch in Sweden having its office at
[            ] [            ] Stockholm, Sweden (the “Escrow Bank”).


WHEREAS:


(A)       Pursuant to an Agreement dated March 31, 2003 (the “Standstill
Agreement”), CR shall pay funds into an escrow account with the Escrow Bank and
the Escrow Bank shall hold such funds on the terms and conditions set out in
this Escrow Agreement.


IT IS AGREED as follows:


1.         Definitions


1.1       In this Escrow Agreement the following definitions are used:


“ Business Day ” means a day when banks are open for general banking business in
Sweden;


“ Escrow Account ” means an interest bearing USD bank account with the Escrow
Agent in the name of the Ministry of Finance of the Czech Republic;


“ Escrow Agreement ” means this Escrow Agreement, including all the appendices
attached to it;


“ Escrow Amount ” means the monies paid by the CR into the Escrow Account,
together with any interest accrued on them;


“ Funding Date ” means the date on or before April 28, 2003 on which CR will
cause to be deposited a sum calculated according to the Standstill Agreement;

 

 

 

--------------------------------------------------------------------------------



“ USD ” means the lawful currency of the United States of America.


2.         The Escrow Account


2.1       The Escrow Bank shall prior to the Funding Date establish the Escrow
Account in the name of the Ministry of Finance of the Czech Republic and shall
inform the other Parties of the account number and any terms and conditions
applicable to such account.


2.2       The Escrow Bank shall invest the Escrow Amount in fixed deposits
and/or call deposits. [ to be expanded ]


3.        Release of the Escrow Amount


3.1       The Escrow Amount shall be paid under the following conditions:


·          On receipt of a written notice substantially in the form set out in
Appendix 1 (“Escrow Release Notice,”) , duly signed in accordance with the
Standstill Agreement, the Escrow Bank shall promptly (and no later than two
Business Days after receipt) tranfer the Escrow Amount as specified in the
Escrow Release Notice;


·          In the event that the Escrow Bank is notified by one of the Parties
that there is a Dispute under the Standstill Agreement, the Escrow Bank is
authorised to accept, in place of an Escrow Release Notice, an authentic copy of
a final award by the arbitrator and to comply with the payment instructions
notified therein;


·          If no Escrow Release Notice has been received by the Escrow Bank
before January 1, 2004 and the Escrow Bank has not been given notice that a
Dispute under the Standstill Agreement is still unresolved at that time, the
Escrow Bank shall hold the Escrow Amount to the exclusive instructions of the CR
and the terms of the Escrow Agreement shall cease to apply to the Escrow Bank.


3.2       The Escrow Bank’s duties and responsibilities shall be limited to
those expressly set out in this Escrow Agreement and save for what is provided
for in this Escrow Agreement, the Escrow Bank shall neither be subject to nor
obliged to recognize any other agreement between, or direction or instruction of
any of the parties to this Escrow Agreement.

 

 12

 

--------------------------------------------------------------------------------



4.         Indemnity


CR and CME jointly and severally undertake to indemnify the Escrow Bank against
all losses and damages suffered or incurred by the Escrow Agent in fulfillment
of its obligations under this Escrow Agreement, unless such losses or damages
are suffered or occurred by reason of fraud, wilful wrong-doing or .negligence
on the part of the Escrow Bank.


5.        Fees and Expenses


5.1       The Escrow Bank shall be entitled to fees as set out in Appendix 2.


5.2       The Escrow Bank shall be entitled to compensation for reasonable costs
and expenses incurred in fulfilling its obligations under this Escrow Agreement.


5.3       The fees and expenses shall be paid out of funds on deposit in the
Escrow Account.


6.         Limitations of the Escrow Bank’s Liability


6.1       The Escrow Bank shall not be liable for any loss or damage resulting
from a legal enactment, Swedish or foreign, the intervention of a public
authority, Swedish or foreign, an act of war, a strike, a blockade, a boycott, a
lockout or any other similar circumstance. The reservation in respect of
strikes, blockades, boycotts and lockouts shall apply even if the Escrow Bank
itself is subjected to such measures or takes such measures itself.


6.2       The Escrow Bank shall not be liable for any loss or damage that may
occur as a result of any act or circumstance not referred to in this Section 7.1
except arising out of the Escrow Agent’s fraud, wilful wrong-doing or
negligence.


6.3       Where a circumstance referred to in this Section 7.1 shall prevent the
Escrow Bank from making a payment in accordance with the terms of this Escrow
Agreement, such payment may be postponed until such circumstance no longer
exists. In the event of a postponement of payment, the Escrow Bank shall
continue to apply interest on the Escrow Amount up to and including the date of
payment of the postponed payment.
 
 

 

 13

 

--------------------------------------------------------------------------------



7.         Notices


7.1       All notices, requests, demands, approvals, waivers and other
communications required or permitted under this Escrow Agreement must be in
writing in the English language and shall be deemed to have been received by a
Party when:


(a)        delivered by post, unless actually received earlier, on the third
Business Day after posting, if posted within Sweden, or the fifth Business Day
if posted to or from a place outside Sweden;


(b)       delivered by hand, on the day of delivery;


(c)        delivered by fax, on the day of dispatch if supported by a written
confirmation from the sender’s fax machine that the message has been properly
transmitted.


7.2       All such notices and communications shall be addressed as set out
below or to such other addresses as may be given by written notice in accordance
with this Section.
 








If to CR:
The Czech Republic
Czech Ministry of Finance
Attention:       Hon. Bohuslav Sobotka
                     Minister of Finance
Letenska 15, PO Box 77, Prague 1 118 10,
Czech Republic
Tel.: 420-2-5704
Fax No.: 420-2-5704-3114
 
 
With a copy to:
Mannheimer Swartling Advokatbyrå
Attention:   Tore Wiwen-Nilsson
Sodergarten 22
Malmö 211 34, Box 4291
Sweden
Tel: 46-8-40-698-58-00
Fax No.: 46-8-40-698-58-01



 
 

 14

 

--------------------------------------------------------------------------------

 



 
Clifford Chance LLP
Attention:       Jeremy Carver
                     Audley Sheppard
200 Aldersgate Street
London EC IA 4JJ, England
Tel.: 44-20-7600-1000
Fax No.: 44-20-7600-5555
 
 
If to CME:
CME
Attention:      Frederic T. Klinkhammer
                     President
Aldwych House, 8th Floor
71-91 Aldwych
London WC2B 4HN, England
Tel: 44-20-7430-5430
Fax No.: 44-20-7430-5431
 
 
With a copy to:
Debevoise & Plimpton
Attention:   John S. Kiernan, Esq.
919 Third Avenue
New York, New York 10022
Tel.: 212-909-6000
Fax No.: 212-909-6836
 
VINGE
Attention:    Hans Bagner
Box 1703
SE-111 87 Stockholm
Tel.: 46-8-614-30-00
Fax No.: 46-8-614-31-90
 
 
If to the Escrow Bank:
Deutsche Bank GmbH
 
Attention: [   ]
 
[Title]
 
[   ] [   ]
 
[   ]
 
Fax No. [   ]



 
 

 15

 

--------------------------------------------------------------------------------

 

8.         Assignments


This Escrow Agreement shall be binding upon and inure to the benefit of the
successors of the parties but shall not be assignable by any of the parties
without the prior written consent of the other Parties.


9.         Amendments and Waivers


This Escrow Agreement may only be amended by an instrument in writing duly
executed by the Parties. No change, termination, modification or waiver of any
provision, term or condition of this Escrow Agreement shall be binding on the
Parties, unless it is made in writing.


10.        Entire Agreement


Without prejudice to the provisions of the Standstill Agreement between CR and
CME, each of the Parties to this Escrow Agreement confirms that this Escrow
Agreement represents the entire understanding and constitutes the whole
agreement between the Parties in relation to its subject matter (namely, the
arrangements with the Escrow Bank) and supersedes all prior agreements,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, agent, employee or representative of any of the
Parties.


11.       Governing Law


11.1     This Escrow Agreement shall be governed by and construed in accordance
with the laws of Sweden.


This Escrow Agreement has been duly executed in three original copies, of which
each of the Parties has taken one copy.
 
The Czech Republic 
CME Czech Republic B.V.  
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bohuslav Sobotka
Mr. Frederic T. Klinkhammer
Minister of Finance
President
 
 
Deutsche Bank
 
 

--------------------------------------------------------------------------------

 
   
 
[     ]
 





 

 16

 

--------------------------------------------------------------------------------

APPENDIX I - Escrow Release Notice


To:        Deutsche Bank GmbH


[Address]


For the Attention of [person designated in 8.2]


Gentlemen


Escrow Agreement dated [    ] 2003


Pursuant to Clause 3 of the Escrow Agreement made between the Czech Republic and
CME Czech Republic B.V. dated April 2003, we hereby give notice that the Escrow
Amount should promptly (and no later than two Business Days from your receipt of
this notice) be transferred to [ CR or CME ] as follows:


Payee


Bank


[SWIFT number]


Account number


Account name


With advice to ourselves jointly when executed.


Yours truly
Partner[*]
 
Partner[**]
Mannheimer Swartling Advokatbyrå
 
Advokatfirman Vinge KB
Counsel for the Czech Republic
 
Counsel for CME
[……………………..…]
[Date, place]
[……………………..…]

 

 

 17

 

--------------------------------------------------------------------------------

 
 
* Any one of the 3 persons whose signatures appear below **
 
[Name & signature. . . .]
 
[Name & signature. . . .]
[Name & signature. . . .]
 
[Name & signature. . . .]
[Name & signature. . . .]
 
[Name & signature. . . .]





 
 

 

 18

 

--------------------------------------------------------------------------------

 

